Citation Nr: 1543043	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1966 to July 1974.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim, further discussion of the VCAA duties is not necessary.



TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a Veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

The Veteran contends that he is unable to secure or maintain employment due primarily to his ischemic heart disease (IHD).  Specifically, he asserts that he was forced to resign from his law enforcement job of 16 years after experiencing a major heart attack.  In September 2012 he stated that, "this ended my career in law enforcement due to the extreme stress in that profession.  This heart attack was due to blockage in major arteries.  I have not worked in any capacity since then because of any type of stress will set in motion major heart problems.  I have had several interventions since then.  I now live on one major artery, all the rest have fully blocked.  The major artery that is open is the artery that was grafted in 1979 as a result of a heart attack and open heart surgery.  I am on medication that gives me or sustains a small quality of life."  His DD 214 shows that he has a high school education and worked in law enforcement during active duty service as well.  On his application for TDIU he reported he worked for the Lucas County Sheriff's Office from 1974 until 1986.  

Service connection is currently in effect for IHD, rated as 60 percent disabling; right median neuropathy, major, associated with right wrist degenerative joint disease, rated as 30 percent disabling; diabetes mellitus type II with erectile dysfunction, rated as 20 percent disabling; right wrist degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II with erectile dysfunction, rated as 10 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II with erectile dysfunction, rated as 10 percent disabling; and hearing loss, rated as zero percent disabling.  The combined disability evaluation is 90 percent.  

The Veteran meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of his service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran's private physician, Dr. S.D.H., submitted an April 2006 statement: "I have been following [the Veteran] since 1989.  He has multivessel coronary artery disease and is disabled.  He has been disabled since I have known him.  He has multivessel coronary artery disease and has had prior bypass surgery.  He has also had several percutaneous interventions on his coronary arteries.  He has left ventricular dysfunction.  He cannot tolerate gainful employment.  The exertion, but also the stress and demands of gainful employment could be detrimental to his cardiac health."

A December 2010 VA examination opinion stated, "[the Veteran] was medically retired ... due to a heart condition.  He is on [Social Security] retirement (not disability).  He transported prisoners to and from court, worked in Corrections and transport officer for prisoners going to the penitentiary, and worked 'the streets.'  He is no longer able to do work that involves stress that might lead to a massive heart attack, unable to physically subdue prisoners or people who have been arrested and 'coming off the streets,' unable to do physical labor, climb repetitive steps."

A January 2011 VA examination opinion recommends that the Veteran "should avoid strenuous/physical labor due to angina fatigue.  He has been instructed to not work in temperatures below 46 degrees nor in excessive heat.  He is capable of sedentary employment based on his heart."  This examination also noted that the right wrist had limited motion requiring him to use the left more frequently when he was working.  

A June 2012 VA examination found the ischemic heart disease did not impact the ability to work but noted that the right wrist impacted the Veteran's ability to work and precluded gainful employment in which the Veteran must repetitively grip or torque or use hand tools most of the work shift.  The examiner noted it did not preclude gainful employment in a sedentary capacity.  Significantly, the examiner noted that the request indicated the claims file should be reviewed but even after waiting a week the file was not available for the examiner to review and was submitted based upon VA treatment record review and examination only.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  Although the January 2011 VA examiner opined that his heart condition would not preclude him from doing sedentary work, the evidence does not show that the Veteran is qualified to do sedentary work.  To that end, he has a high school education and worked in law enforcement for 20 years (during service and after separation) until a heart attack forced him to retire from his chosen career.  Further, the medical evidence reflects that his service-connected wrist condition prevents him from doing some activities with his dominant hand.  See e.g. January 2011 and June 2012 VA examinations.  Presumably this would make it difficult for him to obtain sedentary employment in a position that required typing or writing.  Finally, Dr. S.D.H. opined that the Veteran is unemployable not only due to the dangers of physical exertion, "but also the stress and demands of gainful employment..."  The Board finds probative the lay and medical evidence showing that his sensitivity to stress and inability to perform work requiring physical exertion precludes gainful employment.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).



ORDER

A TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


